Title: From Benjamin Franklin to Henry Wyld, 31 March 1782
From: Franklin, Benjamin
To: Wyld, Henry


March 31. 1782.
I have received yours of the 18th. Instant. I omitted answering your former, being informed that your Bill had not been honoured, whence I conceived that you had imposed on me. I am glad to hear that it is otherwise. Since you were here, I have received notice that no more such Passports are to be granted, the Traders having abused them: So that I must renew my first Advice to you and your Friends, not to attempt the Voyage till a peace, which, by the good Disposition that has lately appeared in your Parliament, I hope is not far off. You would in my Opinion hazard too much, and act imprudently by going sooner. When you do go, you may depend on my doing you every Service in my power; being really a Friend and Well-wisher to all honest industrious people, and desirous of promoting their happiness.
From Dr. Francklin. Not signed.
Mr. Henry Wild, Schoolmaster, at Hatherlow near Manchester.
 
Notation: March 31. 1782. Copy of a Letter from Docr. Franklin to Mr. Henry Wild. Recd. 8th. April 1782.
